Citation Nr: 9916562	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-04 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for left L4-5 disc disease 
of the lumbar spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1955 to 
January 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
RO that increased a rating for left L4-5 disc disease of the 
lumbar spine from 20 to 40 percent.  The veteran was notified 
of this action by a letter in January 1998.

At a hearing before the undersigned in February 1999, the 
veteran and his representative raised the issue of 
entitlement to service connection for bowel dysfunction 
secondary to service-connected low back disorder.  The 
veteran's representative also indicated that the veteran 
desired to pursue a claim for a total disability rating based 
on individual unemployability.  These issues have not yet 
been addressed by the RO and are consequently referred to the 
RO for appropriate action.


REMAND

The veteran contends that his low back disorder is severe 
enough to warrant a rating higher than 40 percent.  Private 
and VA outpatient and examination reports, dated from 
June 1997 to April 1998, show treatment for what was 
variously described as chronic low back pain with 
radiculopathy, degenerative disc disease, degenerative 
spurring, L4-5 and L5-S1 stenosis, L5-S1 severe spondylosis, 
L5 radiculopathy, L5 root nerve impingement, residual severe 
left lateral recess entrapment of the fifth root at L4-5, S1 
radiculopathy, sclerosis, and severe back pain.  The records 
also show that the veteran was considered for a lumbar 
epidural steroid injection and possible additional surgery to 
include another diskectomy at two levels with fusion.

In this case, given the veteran's argument that he 
experiences chronic low back pain, muscle spasms, and 
radiating pain on a regular basis, further evidentiary 
development is required.  This is so because the criteria for 
rating disc disease are, at least in part, based on loss of 
range of motion, and, therefore, require application of 
38 C.F.R. §§ 4.40, 4.45 (1998).  VAOPGCPREC 36-97 (Dec. 12, 
1997).  

The significance of the rule as enunciated in VAOPGCPREC 36-
97 is that VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.  Presumably, in the case of 
rating disability under Diagnostic Code 5293, where the 
question is whether an increase above 40 percent is 
warranted, an examiner must equate functional losses due to 
pain, etc. to the sort of debility depicted by the criteria 
in Diagnostic Code 5293.  See VAOPGCPREC 36-97.  Such 
evidence has not been previously obtained in the development 
of the veteran's case.  The Board finds that the April 1998 
VA examination is inadequate for rating purposes because the 
examiner did not undertake such a DeLuca-type assessment.  
Therefore, a remand is required for a new examination.

Moreover, the veteran testified that he had received 
additional treatment for his back once or twice a month at 
the VA Medical Center (VAMC) in Charleston, South Carolina.  
He also testified that he had received treatment at the VA 
pain clinic every three to six months.  Copies of reports of 
such recurring treatment do not appear to have been 
associated with the claims file and yet appear to be 
pertinent to the increased rating claim.  

The record also shows that, in February 1977, the veteran was 
found to have chronic low back pain following a herniated 
disc at L4-L5 with surgical excision in 1966.  In May 1977, 
the South Carolina Retirement System determined that the 
veteran should be retired due to lumbar disc disease.  A 
September 1998 letter from the Social Security Administration 
(SSA) indicates that a review of the veteran's disability 
case was necessary at the time.  The veteran also testified 
that he was in receipt of Social Security disability benefits 
due to his back.  However, the SSA decision, or any 
supporting documentation for such decision, is not part of 
the record.  These documents should be obtained in order to 
ensure that his claim is adjudicated on the basis of a 
complete evidentiary record.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of current or past treatment for 
his service-connected low back disorder 
that has not already been made part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).  The RO should in particular make 
an effort to ensure that all relevant 
records of treatment at the VAMC in 
Charleston are obtained for review.  (The 
veteran is also free to supplement the 
record with any additional evidence 
and/or argument.)

2.  The RO should contact the SSA to 
obtain records pertinent to the veteran's 
receipt of Social Security benefits as 
well as the medical records relied upon 
concerning such a claim.

3.  The RO should then schedule the 
veteran for VA orthopedic and neurologic 
examinations to assess the current 
severity of his service-connected low 
back disorder.  The claims folder, along 
with all additional evidence obtained 
pursuant to the request above, should be 
made available to the examiner(s) for 
review.  The rationale for all opinions 
should be explained in detail.  The 
examiner(s) should provide findings 
applicable to the pertinent rating 
criteria (including a discussion of the 
frequency of symptoms compatible with 
sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurologic findings 
appropriate to the site of the diseased 
disc).  38 C.F.R. § 4.71a, Code 5293 
(1998).  The examiner should conduct 
range of motion studies on the low back.  
The examiner should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner should indicate the 
degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc. and 
should equate such problems to disability 
as contemplated by Diagnostic Code 5293.  
In other words, functional losses due to 
pain, etc. may result in disability 
tantamount to that contemplated by the 
criteria for an increased rating under 
Diagnostic Code 5293.  If so, the 
examiner should so state.  

4.  The RO should then review the claim.  
If the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  If the veteran does 
not appear for the examination, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

